Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following claims 17-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11039239. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim 1 recites all of the elements recited in the application claim 17 except, where the application recites first and second sound modes which are recited in claim 3, where the application recites altering the sound mode level between the first and second sound mode levels based on  The headset entering or leaving the geographic region, which is disclosed per the first and second sound modes of the patent claim 3, which are defined via differing sound mode levels as shown in page 19 lines 10-20 of the spec.	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program/software application is not patentable.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17,26,29,30 and their respective depending claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention.

As per claim 17, it is not clear how to read communications originating from office and non office sources as a signal can only originate from a single place.
As per claim 17, it is not clear what said first feature state refers to.
As per claim 26,29, it is not clear how to read the application as recited, because the software application for the display and user interface is not enabled as being on the headset, but rather on the cell phone / external device noting applicant’s fig. 3a.
As per claim 30, it is not clear what ‘containing of the headset’ refers to.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eronen (US20200068335A1), and further in view of Rezvani (US-20070165875-A1).

As per claim 17, Eronen discloses  A geo-fencing enabled headset 3 (fig. 3) for audio transmission, 
-the headset configured to be worn by a user (as shown in fig. 1h), 
-the headset capable of receiving communications originating from an office and from non--office/personal data sources (via 403 depending on where the communication originates from), 
the headset comprising: 
a speaker for sound transmission into the user's ear (headset 3 requires speakers in order to present audio to the user) ; 
a wireless communication unit for communication with an external device (the link from 404 to the headset can be a wireless Bluetooth link as per para. 102, where the headset requires a wireless communication unit in order to connect to the disclosed wireless link); 
a connection to a location-based service, the location-based service is configured for controlling at least one headset feature based on location data of the headset (the location based software on external device to implement the geofencing function in para. 50, 92,93 controls the headset feature of an enabled rendering mode as per para. 50 of Eronen, to control the features/switch to a rendering mode; where the software is part of the external device 4 which is wirelessly connected to the headset as per fig. 3);

The phone communicates with an external device 4 which comprises: 
a processing unit 40 configured for:
obtaining current location data of the headset (via GPS, para. 43);
detecting if the current location of the headset, via geo-fencing, corresponds to a geographic region (audio experience area, para. 43); 
controlling a feature of the headset in response to location of the headset relative to said first geographic region (para. 49, the controlled rendering mode based on the headset location relative to ;the predetermined reference location). 
establishing change criteria associated with entering said first geographic region between first enabled and second disabled feature states (when entering the reference location, there is a change criteria to disable the state of the first rendering mode and enable the state of the second rendering mode as per para. 49)  ; 
if said headset enters said first geographic region, changing a feature of the headset to said first feature state (the second rendering mode is enabled as per para. 49); and 
if the headset exits said first geographic region, changes the feature to said second feature state (Step s2-12 in fig. 2), 
establishing a first headset sound mode level when the headset is in said first geographic region (the second rendering mode is a first sound mode level), and 
wherein said feature includes altering the headset sound mode level to a second sound mode level once the headset leaves said first geographic region (the first rendering mode is a first sound mode level), 
so that office communications to the headset outside of said first geographic region are provided at a different sound mode level relative to the first sound mode level (the first and second rendering modes are different sound mode levels because they output different audio signals to each of the speakers depending on which rendering mode is enabled.

However Eronen does not disclose the processing unit and GPS being within the headset as opposed to the external device, and additionally, that the first geo-fence is defined by the user.
Rezvani teaches that headsets can comprise GPS as well as a processing unit to provide audio, including hear-through audio via 410 410 and 415 in fig. 4 as well as additional audio sources such as AM/FM, para. 19.  Rezvani teaches the advantage that all of the functionalities listed in para. 19 can be implemented in the headset.  It would have been obvious to one skilled in the art before the effective filing date of the invention that the audio and GPS via the processing unit could be implemented within the headset of Eronen for the purpose of improved functionality for the user.  

Additionally, the predefined geo-fenced area requires a person in order to define it.  Where it would have been obvious to one skilled in the art before the effective filing date of the invention that the person who predefines the geo-fencing could also use the headset for the advantage of using the improved location based functionality provided by the headset.
	


As per claim 18, The headset according to Claim 17, wherein the change criterion for changing the headset feature is satisfied, if the user, wearing the headset, enters or exits the geographic region for which the first geo-fence is defined (as per the claim 17 rejection).

	As per claim 19, The headset according to Claim 18, wherein the change of the headset feature is performed by a call control communication protocol; and wherein the call control communication protocol comprises a Bluetooth-SCO protocol (the Bluetooth protocol cited in the claim 17 rejection, is used via the interface to the external device as part of the cited functions, where the Bluetooth can communicate calls, which is a call control communication protocol because the external device can be a phone as per para. 35).

Allowable Subject Matter

Assuming the double patenting rejections and 112 rejections are overcome without changing the scope of the claims as best understood by the examiner:  Claims 20,21,22,29 would be objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and claims 23-28,30 would be allowable over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov





The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 12, 2022